Case 6:20-cv-00465-ADA Document 29-19 Filed 10/02/20 Page 1 of 6




                 EXHIBIT 1
                   Case 6:20-cv-00465-ADA Document 29-19 Filed 10/02/20 Page 2 of 6
10/2/2020                                        Lewisville, TX to 800 Franklin Avenue, Waco, TX - Google Maps



                                Lewisville, TX to 800 Franklin Avenue, Waco, TX                        Drive 120 miles, 1 h 53 min




                                                                                                 Map data ©2020 Google   10 mi



              via I-35E and I-35 S                          1 h 53 min
              Fastest route, the usual tra£c                  120 miles



              via I-35W S and I-35 S                         2 h 1 min
                                                              124 miles



              via TX-171 S                                  2 h 17 min
                                                              130 miles



     Explore 800 Franklin Ave




     Restaurants     Hotels     Gas stations Parking Lots       More




https://www.google.com/maps/dir/Lewisville,+TX/800+Franklin+Avenue,+Waco,+TX/@32.2902926,-97.680329,9z/data=!3m1!4b1!4m14!4m13!1m5!1…   1/1


                                                                                                                             Exhibit 16, Page 1
                   Case 6:20-cv-00465-ADA Document 29-19 Filed 10/02/20 Page 3 of 6
10/2/2020                                        Fairview, TX to 800 Franklin Avenue, Waco, TX - Google Maps



                                Fairview, TX to 800 Franklin Avenue, Waco, TX                          Drive 128 miles, 2 h 4 min




                                                                                          Map data ©2020 Google, INEGI   20 mi



             via I-35E and I-35 S                            2 h 4 min
             Fastest route, the usual tra£c                  128 miles



             via I-35 S                                     2 h 14 min
                                                             134 miles



             via I-45 S and TX-31 W/State Hwy               2 h 25 min
             31 W                                            140 miles



     Explore 800 Franklin Ave




     Restaurants     Hotels     Gas stations Parking Lots      More




https://www.google.com/maps/dir/Fairview,+TX/800+Franklin+Avenue,+Waco,+TX/@32.3473457,-97.9579437,8z/data=!3m1!4b1!4m14!4m13!1m5!1…    1/1


                                                                                                                             Exhibit 16, Page 2
                   Case 6:20-cv-00465-ADA Document 29-19 Filed 10/02/20 Page 4 of 6
10/2/2020                                         Plano, TX to 800 Franklin Avenue, Waco, TX - Google Maps



                                Plano, TX to 800 Franklin Avenue, Waco, TX                           Drive 116 miles, 1 h 56 min




                                                                                               Map data ©2020 Google   10 mi



             via I-35E and I-35 S                          1 h 56 min
             Fastest route, the usual tra£c                  116 miles



             via US-67 S and I-35 S                         2 h 6 min
                                                             122 miles



             via I-45 S and TX-31 W/State Hwy              2 h 17 min
             31 W                                            129 miles



     Explore 800 Franklin Ave




     Restaurants     Hotels    Gas stations Parking Lots       More




https://www.google.com/maps/dir/Plano,+TX/800+Franklin+Avenue,+Waco,+TX/@32.2770979,-97.3971547,9z/data=!3m1!4b1!4m14!4m13!1m5!1m1!…   1/1


                                                                                                                           Exhibit 16, Page 3
                   Case 6:20-cv-00465-ADA Document 29-19 Filed 10/02/20 Page 5 of 6
10/2/2020                                         Heath, TX to 800 Franklin Avenue, Waco, TX - Google Maps



                                Heath, TX to 800 Franklin Avenue, Waco, TX                           Drive 119 miles, 1 h 51 min




                                                                                               Map data ©2020 Google   10 mi



             via I-35E S and I-35 S                        1 h 51 min
             Fastest route, the usual tra£c                  119 miles



             via US-67 S and I-35 S                         2 h 8 min
                                                             127 miles



             via I-35E S                                   2 h 20 min
                                                             134 miles



     Explore 800 Franklin Ave




     Restaurants     Hotels    Gas stations Parking Lots       More




https://www.google.com/maps/dir/Heath,+TX/800+Franklin+Avenue,+Waco,+TX/@32.1854356,-97.4851019,9z/data=!3m1!4b1!4m14!4m13!1m5!1m1!…   1/1


                                                                                                                           Exhibit 16, Page 4
                   Case 6:20-cv-00465-ADA Document 29-19 Filed 10/02/20 Page 6 of 6
10/2/2020                                         Frisco, TX to 800 Franklin Avenue, Waco, TX - Google Maps



                                Frisco, TX to 800 Franklin Avenue, Waco, TX                           Drive 123 miles, 1 h 54 min




                                                                                          Map data ©2020 Google, INEGI   20 mi



             via I-35E and I-35 S                           1 h 54 min
             Fastest route, the usual tra£c                  123 miles
                This route has tolls.



             via I-45 S and TX-31 W/State Hwy               2 h 23 min
             31 W                                            139 miles



             via TX-171 S                                   2 h 25 min
                                                             144 miles



     Explore 800 Franklin Ave




     Restaurants     Hotels     Gas stations Parking Lots      More




https://www.google.com/maps/dir/Frisco,+TX/800+Franklin+Avenue,+Waco,+TX/@32.3387922,-98.0678475,8z/data=!3m1!4b1!4m14!4m13!1m5!1m1!…   1/1


                                                                                                                             Exhibit 16, Page 5
